IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-66,132-05


                         EX PARTE LARRY W. SAMFORD, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 18451 IN THE 239TH DISTRICT COURT
                            FROM BRAZORIA COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted murder

and sentenced to forty-five years’ imprisonment.

        Applicant contends that he is being denied mandatory supervision release when he is entitled

to release. Applicant has alleged facts that, if true, might entitle him to relief.            In these

circumstances, additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294

(Tex. Crim. App. 1960), the trial court is the appropriate forum for findings of fact. The trial court
                                                                                                        2

shall order the Texas Department of Criminal Justice’s Office of the General Counsel to file an

affidavit addressing the issue of whether Applicant is eligible for mandatory supervision release, and

if so, when he is scheduled for release.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall make findings of fact and conclusions of law as to whether Applicant

is eligible for mandatory supervision release, and if so, why he has not yet been released. The trial

court shall also make any other findings of fact and conclusions of law that it deems relevant and

appropriate to the disposition of Applicant’s claim for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: September 24, 2014
Do not publish